      Case 1:18-cv-12600-PBS Document 22-3 Filed 01/16/19 Page 1 of 19




 Judge:                     Right, this is the matter of Cristian Diaz Ortiz, 208-289559 and
                            |||||||||||||^|^||||[|||||||||||||||||||||||||||^^|||^^   These are two
                            bond hearings we had scheduled this morning. They're separate
                            bond hearings and it turns out that both of these respondents
                            have secured the services of an expert witness to testify
                            generically about certain things that are part of both of their
                            cases. So we determined that we'll take - record the testimony
                            of the witness jointly to start with and then we'll separate the two
                            cases and hear the individual merits (inaudible).
 Judge:                     So, um, do you swear that any testimony you give today will be
                            true?

 Professor Nolan            1 do.

 Judge:                     Thank you. State your name for the record.
 Professor Nolan            Thomas Nolan.

 Judge:                     Alright, thank you. Is the government stipulating to the expertise?
 Government                 Yes your honor.
 Judge;                     Okay. So one of the student attorneys has questions for you.
 Student                    Professor Nolan, can you please tell us about 28 CFR, part 23?
                            What is it? What does it do? And what is its purpose?
 Professor Nolan            CFR, part 23 is the Federal Regulation that governs criminal
                            intelligence databases and the information they can be input into
                            criminal intelligence databases.
 Student                    And so what is its purpose? Why does this matter?
 Professor Nolan            Um, the purpose of 28 CFR, part 23 is to ensure that across the
                            spectrum of criminal intelligence enterprises, and specifically, ah,
                            fusion centers, that the information that is put into databases
                            across the country and across the United States territories
                            follows essentially the same rules of the game. So that the -
                            there are guidelines, requirements that dictate the types of
                            information that can be put into these databases.
 Student                    And what is a fusion center?

 Professor Nolan            A fusion center is essentially a - a multi-agency inter-
                            jurisdictional entity. There are 76 of them in the United States
                            and its territories. There are 2 in Massachusetts and these are

                            entities that are set up. They are collaborative, um, engagement
                            with intelligence gathering, intelligence analysis and intelligence
                            dissemination. Fusion centers were - they've existed in small



191819678 v1
Case 1:18-cv-12600-PBS Document 22-3 Filed 01/16/19 Page 2 of 19
Case 1:18-cv-12600-PBS Document 22-3 Filed 01/16/19 Page 3 of 19
Case 1:18-cv-12600-PBS Document 22-3 Filed 01/16/19 Page 4 of 19
Case 1:18-cv-12600-PBS Document 22-3 Filed 01/16/19 Page 5 of 19
Case 1:18-cv-12600-PBS Document 22-3 Filed 01/16/19 Page 6 of 19
Case 1:18-cv-12600-PBS Document 22-3 Filed 01/16/19 Page 7 of 19
Case 1:18-cv-12600-PBS Document 22-3 Filed 01/16/19 Page 8 of 19
Case 1:18-cv-12600-PBS Document 22-3 Filed 01/16/19 Page 9 of 19
Case 1:18-cv-12600-PBS Document 22-3 Filed 01/16/19 Page 10 of 19
Case 1:18-cv-12600-PBS Document 22-3 Filed 01/16/19 Page 11 of 19
Case 1:18-cv-12600-PBS Document 22-3 Filed 01/16/19 Page 12 of 19
Case 1:18-cv-12600-PBS Document 22-3 Filed 01/16/19 Page 13 of 19
Case 1:18-cv-12600-PBS Document 22-3 Filed 01/16/19 Page 14 of 19
Case 1:18-cv-12600-PBS Document 22-3 Filed 01/16/19 Page 15 of 19
Case 1:18-cv-12600-PBS Document 22-3 Filed 01/16/19 Page 16 of 19
Case 1:18-cv-12600-PBS Document 22-3 Filed 01/16/19 Page 17 of 19
Case 1:18-cv-12600-PBS Document 22-3 Filed 01/16/19 Page 18 of 19
Case 1:18-cv-12600-PBS Document 22-3 Filed 01/16/19 Page 19 of 19
